{¶ 59} I respectfully dissent from the majority opinion.
 {¶ 60} Although I find settled prior juvenile adjudications can be considered when determining the appropriate charge for an adult under R.C. 2901.08, I do not find the reverse to hold true.
 {¶ 61} Juveniles are not charged with criminal offenses. They are charged with being delinquent or unruly; i.e., status offenses. Juveniles are not "sentenced" in the strictest criminal sense; rather, they are given a "disposition". Although juvenile delinquency proceedings may have criminal aspects, they are still civil in nature.
 {¶ 62} Although Prether is distinguishable in that it involved a sexual offender classification, I disagree with the majority's conclusion the rationale expressed by the court in Prether is not supportive of appellant's argument herein. The Prether court's decision was based upon the conclusion a classification as a sexual offender is neither a crime nor sentence. I believe such conclusion is supportive of appellant's argument herein by analogy. A finding of delinquency is not a criminal offense, nor is a disposition based upon a finding of delinquency a criminal sentence.
 {¶ 63} I would sustain appellant's first assignment of error.1
1 In light of my proposed disposition of appellant's first assignment of error, I would overrule appellant's second assignment of error as moot.